Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 02/28/22.
The applicant’s remarks and amendments to the claims were considered and results as
follow: THIS ACTION IS MADE FINAL.

 2.	Claims 1, 9, 11 and 19 have been amended. No claims have been cancelled. As a result, claims 1-20 now pending in this office action.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 03/09/22 has
been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

5. 	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Vijayan et al. (US 2014/0201171 A1) in view of Colgrove et al. (US Patent No. 8, 527, 544 B1) and further in view of Heller et al. (US 20060212462 A1). 

 	Regarding claim 1, Vijayan an information management system, the information management system comprising, (See Vijayan paragraph [0058], The information management system 100 can include a variety of different computing devices): 
 	a secondary storage subsystem comprising computer hardware configured to, (See Vijayan paragraph [0089], The secondary storage computing devices 106 and the secondary storage devices):
 	receive a request to perform a backup operation on data from a client, (See Vijayan paragraph [0276] received…operation is a backup copy operation, the data agent(s)); 
 	 wherein the DDB mapping table comprises, (See Vijayan paragraph [0357], deduplication database media agent ( DDB media agent)) entries indicating an
 	identification or location of a deduplication database that is associated with a client or subclient, (See Vijayan paragraph [0012], mappings of deduplicated files including pointers to data blocks making up the respective files and/or data block location information); 
 	segment data into a plurality of data blocks, (See Vijayan paragraph [0306], the data blocks (or other units) in secondary storage are stored separately from the deduplication management information); 
 	for a first data block of the plurality of data blocks, (See Vijayan paragraph [0293], the media agent 144 storing primarily links to the data blocks of the first client), determine signature of the first data block, (See Vijayan paragraph [0012], data block signatures); 
 	based on a data block distribution policy, (See Vijayan paragraph [0298], the distribution policy can indicate that data block), determine a database partition within the DDB assigned to the client to associate with the first data block, (See Vijayan paragraph [0028], Each DDB media agent in the system can be assigned its own logical partition in a global deduplication database…store the signatures of different data blocks).
 	Yu does not explicitly disclose query a deduplication database (DDB) mapping table, to identify a DDB assigned to the client.
 	However, Colgrove teaches query a deduplication database (DDB), (Colgrove See Col. 16 lines 27-29, deduplication, the query key value) mapping table, to identify a DDB assigned to the client, (Colgrove See Col. 8 lines 45-51, the mapping table…to deduplicate data (deduplication table related information). The information stored in the deduplication table may include mappings…a given data component and a physical pointer to a physical location in one of the storage devices…corresponding entry may be stored in the deduplication table).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify query a deduplication database (DDB) mapping table, to identify a DDB assigned to the client, of Colgrove maintaining a mapping structure in a storage system, (See Colgrove See Col. 1 lines 28-29).
 	Yu together with Colgrove does not explicitly disclose transmit the signature of the first data block to the database partition to determine whether the signature is present in the database partition.
 	However, Heller teaches transmit the signature of the first data block to the database partition to determine whether the signature is present in the database partition, (See Heller paragraph [0025], determining whether calculated signature is identical to corresponding signature, if any, stored in the signature storage, and in case of no match indicating that the sub-segment is new or has been modified, transmitting the sub-segment or derivative thereof to at least one of said remote sites, and store the calculated signature in the signature storage).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify transmit the signature of the first data block to the database partition to determine whether the signature is present in the database partition, of Heller, enables comparison to a large amount of data without storing all that data in memory but only its signatures, (See Heller paragraph [0012]).
 	
 	Claim 11 recites the same limitations as claim 1 above. Therefore, claim 11 is rejected based on the same reasoning.

 	Regarding claim 2 Vijayan taught the information management system of claim 1, as described above.  Vijayan further teaches wherein the data block distribution policy provides one or more rules, (See Vijayan paragraph [0298], A data block distribution policy can specify which DDB media agents 202-208 store which signatures and which DDB media agents, See Vijayan paragraph [0258], determine which rules to apply to a particular data object, system component, or information management operation), for distributing data blocks among deduplication database partitions based on a result of a modulo operation on a signature of data block, (See Vijayan paragraph [0318], the distribution policy dictates that a modulo of the signature of the data block is used to select the appropriate DDB media agent 304).

 	Claim 12 recites the same limitations as claim 2 above. Therefore, claim 12 is rejected based on the same reasoning.

 	Regarding claim 3 Vijayan taught the information management system of claim 1, as described above.  Vijayan further teaches wherein the data block distribution policy provides one or more rules for distributing data blocks among deduplication database partitions based on application type of source data file that a data block is associated with, (See Vijayan paragraph [0298], A data block distribution policy can specify which DDB media agents 202-208 store which signatures and which DDB media agents, See Vijayan paragraph [0258], determine which rules to apply to a particular data object, system component, or information management operation).

 	Claim 13 recites the same limitations as claim 3 above. Therefore, claim 13 is rejected based on the same reasoning.

 	Regarding claim 4 Vijayan taught the information management system of claim 1, as described above.  Vijayan further teaches wherein the data block distribution policy provides one or more rules for distributing data blocks among deduplication database partitions, (See Vijayan paragraph [0298], A data block distribution policy can specify which DDB media agents 202-208 store which signatures and which DDB media agents, See Vijayan paragraph [0258], determine which rules to apply to a particular data object, system component, or information management operation),  based on metadata associated with a data block, (See Vijayan paragraph [0292], data block B1 in the container file 191 is referred to by a link in the metadata file 187).

 	Claim 14 recites the same limitations as claim 4 above. Therefore, claim 14 is rejected based on the same reasoning.

 	Regarding claim 5 Vijayan taught the information management system of claim 1, as described above.  Vijayan further teaches wherein each of the entries in the DDB mapping table further comprises location information an auxiliary copy of the client, (See Vijayan paragraph [0012], mappings of deduplicated files including pointers to data blocks making up the respective files and/or data block location information).

 	Claim 15 recites the same limitations as claim 5 above. Therefore, claim 15 is rejected based on the same reasoning.

 	Regarding claim 6 Vijayan taught the information management system of claim 1, as described above.  Vijayan further teaches wherein the secondary storage subsystem is further configured to, (See Vijayan paragraph [0089], The secondary storage computing devices 106 and the secondary storage devices): store, in a data structure, identification and associated data type information of each available deduplication database within the information management system, (See Vijayan paragraph [0024], the interaction between the various components of the system after an unavailable deduplication database media agent becomes available).

 	Claim 16 recites the same limitations as claim 6 above. Therefore, claim 16 is rejected based on the same reasoning.

 	Regarding claim 7 Vijayan taught the information management system of claim 1, as described above.  Vijayan further teaches wherein the secondary storage subsystem is further configured to, (See Vijayan paragraph [0089], The secondary storage computing devices 106 and the secondary storage devices): receive information about a new deduplication database added to a deduplication database media agent, (See Vijayan paragraph [0352], the system 100 receives a storage operation request for a data block. The request can be received from the client, a new client, one client on behalf of another, a storage manager, the media agent, the DDB media agent, or the like. Alternatively, the system 100 can receive a signature of a data block or a file) and in response modify the data structure to include the information about the new deduplication database, (See Vijayan paragraph [0329], requesting status updates from the different DDB media agents, reviewing status updates automatically sent by the DDB media agents, etc.)

 	Claim 17 recites the same limitations as claim 7 above. Therefore, claim 17 is rejected based on the same reasoning.

 	Regarding claim 8 Vijayan taught the information management system of claim 6, as described above.  Vijayan further teaches wherein the secondary storage subsystem is further configured to, (See Vijayan paragraph [0089], The secondary storage computing devices 106 and the secondary storage devices):: receive an instruction to remove a second deduplication database from the data structure, (See Vijayan paragraph [0325], the media agent can remove the data block from the secondary storage devices 108) and in response modify the data structure to indicate that the second deduplication database should not be assigned to new clients, (See Vijayan paragraph [0325], after deletion, the count value is greater than or equal to one, then one or more instances of the data block will remain in the secondary storage devices 108 following deletion, and the count value will decremented without deleting the instance of the signature from the database 306).  

 	Claim 18 recites the same limitations as claim 8 above. Therefore, claim 18 is rejected based on the same reasoning.

 	Regarding claim 9 Vijayan taught the information management system of claim 1, as described above.  Vijayan further teaches wherein the deduplication database is one of a plurality of deduplication databases hosted on a deduplication database media agent, (See Vijayan paragraph [0296], the system 100 can further include one or more deduplication database media agents 202-208 (DDB media agents), and at least two deduplication databases within the plurality of deduplication databases are associated with different data types, (See Vijayan paragraph [0028], Each DDB media agent in the system can be assigned its own logical partition in a global deduplication database. Furthermore, the system can assign the different DDB media agents to store the signatures of different data blocks).  

 	Claim 19 recites the same limitations as claim 9 above. Therefore, claim 19 is rejected based on the same reasoning.

 	Regarding claim 10 Vijayan taught the information management system of claim 9, as described above.  Vijayan further teaches wherein the deduplication database is further partitioned into two or more database partitions, (See Vijayan paragraph [0028], Each DDB media agent in the system can be assigned its own logical partition in a global deduplication database).

 	Claim 20 recites the same limitations as claim 10 above. Therefore, claim 20 is rejected based on the same reasoning.

Response to Amendment
 	Applicant’s argument states that, “Vijayan, alone or in combination with Heller, does not disclose the following features recited in claim 1:  "query a deduplication database (DDB) mapping table to identify a DDB assigned to the client."  Examiner cited the new prior art Colgrove for the amended limitation.  See the rejection above.
 	Applicant’s argument states that, Vijayan, alone or in combination with Heller does not disclose the following features recited in claim 1, "wherein the DDB mapping table comprises entries indicating an identification or location of a deduplication database that is associated with a client or subclient.".  Examiner respectfully disagrees with the applicant’s argument.  See Vijayan paragraph [0012], mappings of deduplicated files including pointers to data blocks making up the respective files and/or data block location information.  Vijayan further teaches See Vijayan paragraph [0307], The management information…include addresses or other location information related to the data blocks. As yet another example, the management information can include mappings of the individual deduplicated files including pointers to the data blocks making up the files and an indication as to the ordering of the data blocks within the files.
 	Applicant’s argument states that, “First, Vijayan does not teach a "database mapping table" comprising entries for associating a database with a specific client or subclient. Furthermore, the "mappings" described in paragraph 12 of Vijayan map data blocks to their respective locations in secondary storage. However, the entries of the database mapping table of Claim 1 of the present application, map clients to their respective deduplication databases and Second, Vijayan, does not teach querying a mapping table to identify which deduplication database is assigned to the client.  Examiner respectfully disagrees with the applicant’s argument.  See the response above.

 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusions/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163